                                    Case 18-20457   Doc 39    Filed 11/29/18   Page 1 of 1
Entered: November 29th, 2018
Signed: November 29th, 2018

SO ORDERED




                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF MARYLAND

        In re:
                   STEPHEN MAZZOLA                               Case No. 18-20457-DER

                          Debtor (s)                                 (Chapter 13)

        *                      *              *          *              *            *           *

                                    ORDER TO PAY DEBTOR’S WAGES TO THE TRUSTEE

               The Court finding that the Chapter 13 filed by the Debtor(s) named above has been
        confirmed and that, pursuant to 11 U.S.C. 1325(C ), the Court may order any entity from whom
        the Debtor receives income to pay a part of the income to the Trustee, and it appearing that the
        Debtor, STEPHEN MAZZOLA, SS# ###-##-1543 is employed by:

                                   MEDLINE INDUSTRIES, INC.
                                   PAYROLL DEPARTMENT
                                   3 LAKES DR
                                   NORTHFIELD, IL 60093

               Ordered, that the named Employer is directed to deduct from the earnings of the Debtor
        the sum of $1,099.35 each calendar month, beginning with the first pay period next succeeding
        the Employer’s receipt of the Order, and to pay the amount deducted, within 15 days of the
        close of each calendar month, to Robert S. Thomas, II, Trustee, P.O. Box 1838, Memphis, TN
        38101, (410-825-5923), and it is further,

               Ordered, that, until further Order of the Court, the Employer shall not make any
        deduction for account of any garnishment, wage assignment, credit union or any other purpose
        except deductions for income taxes, social security contributions, union dues, insurance or
        health and welfare plans pursuant to the Debtor’s employment contract, and child support
        withholdings pursuant to an order of a court of competent jurisdiction, and it is further,

               Ordered, that the Employer shall notify the Trustee if the Debtor’s employment
        terminates.

        cc: Trustee, Debtor(s), Attorney for Debtor(s), Employer


                                                    END OF ORDER
